Citation Nr: 0001917
Decision Date: 01/24/00	Archive Date: 03/02/00

DOCKET.NO. 98-17 733               DATE JAN 24, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for entitlement to service connection for spondylolisthesis
with chronic low back syndrome.

2. Whether new and material evidence has been submitted to reopen
a claim for entitlement to service connection for residuals of a
right knee injury.

3. Whether new and material evidence has been submitted to reopen
a claim for entitlement to service connection for residuals of a
left ankle injury.

4. Whether new and material evidence has been submitted to reopen
a claim for entitlement to service connection for residuals of an
injury to the left side of the head.

5. Whether new and material evidence has been submitted to reopen
a claim for entitlement to service connection for left ear hearing
loss.

6. Entitlement to service connection for bilateral tinnitus.

7. Entitlement to service connection for residuals of an injury to
the rib cage. 

REPRESENTATION 

Veteran represented by:  The American Legion 

WITNESSES AT HEARING ON APPEAL 

Veteran and Xxxxxx Xxxxxxxx

REMAND

The veteran had active duty from January 1955 to May 1957. He had
prior service in the South Carolina National Guard. The precise
dates and nature of his National Guard service have not been
verified, however.

Prior to reaching a determination as to whether the veteran has
presented new and material evidence to reopen the claims numbered
one through five on the title page, and prior to reaching a
determination as to whether claims six and seven are well grounded,
the Board of Veterans' Appeals (Board) is of the opinion that
preliminary evidentiary development is required.

Initially, we note that evidence in the claims file shows that the
veteran served with the South Carolina National Guard prior to his
entry onto active duty in January 1955. As noted above, the precise
dates and nature of his National Guard service have not been
verified, however. A medical report dated in July 1954 is available
for review. According to this report, the veteran sustained a cut
on the back of his right knee, which became infected and was
treated with penicillin. There is no indication, however, of the
veteran's duty status at the time he sustained this injury.

- 2 -

Because verifying the veteran's service and obtaining records which
are in the control of a governmental agency are preliminary duties
of the VA in cases of this nature, the Board is of the opinion that
the veteran's National Guard service must be verified and any
additional medical records, including entrance and discharge
medical examinations, for example, must be obtained prior to
further review. See Gobber v. Derwinski, 2 Vet. App. 470 (1992) and
Duro v. Derwinski, 2 Vet. App. 530 (1992).

The veteran and his representative contend that the service medical
records reflecting the period of active duty from January 1955 to
May 1957 are incomplete. However, a review of the service medical
records contained in the veteran's claims file reveals that the
records include reports of medical examinations conducted at
entrance and upon discharge, regular medical treatment provided in
between entrance and discharge, a log of the sick call visits made
by the veteran, and a report of hospitalization when the veteran
fell into a pit on board ship. In fact, the records which are
normally created when a serviceman is on active duty, and which
would be expected to be contained in the file, are contained in the
file. Furthermore, a report of the traumatic event reported by the
veteran in his written contentions and hearing testimony is also
contained in the file, and available for review. The veteran has
not indicated any other event which would likely be reflected in
the service medical records. As the service medical records
reflecting the veteran's period of active duty from January 1955 to
May 1957 appear to be complete, the Board holds that no further
attempt to obtain additional service medical records for this time
period is necessary.

During a hearing held at the RO and again during a hearing held at
the Board in Washington, DC, the veteran testified that he has
sought medical treatment from VA facilities since his discharge
from service in May 1957. He testified that he has received
treatment from VA medical facilities located in Hartford,
Connecticut; Jacksonville, Florida; Greenville, South Carolina;
Detroit, Michigan; Asheville, North Carolina; and Columbia, South
Carolina. Although there are some VA medical records contained in
the file, it is clear that the RO has not attempted to obtain many
of these records. Any VA medical records are deemed to be

- 3 -

constructively of record in proceedings before the Board and should
be obtained prior to further review of the claims file. Bell v.
Derwinski, 2 Vet. App. 611 (1992).

The veteran's representative has raised the question of whether the
veteran may have a duplicate claims file somewhere in the VA
system. The representative feels that evidence may have been
submitted which is not currently contained in the claims file and
notes that the veteran has moved to different states upon several
occasions. Because the representative's assertions are credible,
and because any VA claims file is by definition, a VA-generated
record, the Board is of the opinion that full compliance with Bell,
supra, requires a search for records at ROs in the regions where
the veteran has resided since his discharge from service.

Evidence contained in the claims file shows that the veteran has
been awarded disability benefits from the Social Security
Administration (SSA). 'There are no medical or adjudicative records
from the SSA available for review. The VA has a duty to consider
the same evidence considered by that agency in making any decision
regarding entitlement to VA benefits. 38 U.S.C.A. 5106 (West 1991
& Supp. 1999); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).
Thus, SSA records pertaining to the veteran's disabilities should
be obtained as well.

Lastly, at the Board hearing, the veteran submitted new evidence
which had not previously been of record. He did not waive RO
jurisdiction over it and thus the evidence must be returned to
allow the RO to review it in the context of a decision on the
veteran's claims.

To ensure full compliance with due process requirements, the case
is REMANDED to the RO for the following development:

1. The RO should verify the veteran's South Carolina National Guard
service and obtain any additional medical records reflecting such
service through official channels. All efforts in this regard
should be documented in the claims file.

4 -

2. The RO should obtain all records of VA medical treatment
afforded to the veteran which are not contained in his claims file
for inclusion in the file. The RO should contact the appropriate VA
medical facilities in Hartford, Connecticut; Jacksonville, Florida;
Greenville, South Carolina; Detroit, Michigan; Asheville, North
Carolina; and Columbia, South Carolina; in the attempt to locate
and obtain all VA treatment records. All efforts in this regard
should be documented in the claims file.

3. The RO should conduct a search for records at other ROs in the
regions where the veteran has resided since his discharge from
service to determine whether a duplicate claims file exists. The RO
should also verify whether a duplicate claims file exists in its
own office. All efforts in this regard should be documented in the
claims file.

4. The RO should obtain from the SSA all records pertinent to the
veteran's claim for Social Security disability benefits, as well as
the medical records relied upon concerning that claim for inclusion
in the veteran's claims file.

5. After the development requested above has been completed to the
extent possible, the RO should again review the record, including
all evidence received pursuant to the above requests, and the
evidence submitted by the veteran at the September 1999 hearing on
appeal. If any benefit sought on appeal remains denied, the veteran
and his representative should be furnished a supplemental statement
of the case and given the opportunity to respond.

- 5 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994,, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658
(1994), 38 U.S.C.A. 5101 (West Supp. 1999) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 3 8.02-3 8.03.

Heather J. Harter 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 -



